Name: Commission Regulation (EEC) No 529/91 of 4 March 1991 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 5. 3 . 91 Official Journal of the European Communities No L 58/ 19 COMMISSION REGULATION (EEC) No 529/91 of 4 March 1991 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 3545/90 (4), fixes the conversion factors permitting the calculation of the prices at which products with commercial characteristics differing from those of products used for the fixing of the basic and buying-in prices are bought in ; Whereas the prices of apples of the 'Bravo de esmolfe', 'Casa nova de AlcobaÃ §a' and 'Riscadinha' varieties and of pears of the 'Rocha' and 'Carapinheira' varieties recorded on the representative Community markets in recent years require a change to be made to the conversion factors applied in respect of such varieties upon the entry into force of the second stage of Portuguese accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows :  in Annex VIII 'Pears', 'Rocha' and 'Carapinheira' are added to the first indent of point (a),  in Annex X 'Apples', 'Bravo de esmolfe', 'Casa nova de AlcobaÃ §a', and 'Riscadinha' are added to the first indent of point (a). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p. 1 . O OJ No L 375, 31 . 12. 1990, p. 17. O OJ No L 334, 27. 11 . 1986, p. 1 . (4) OJ No L 344, 8 . 12. 1990, p. 22.